Citation Nr: 1244017	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  10-33 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of right eye cataract surgery, to include vision problems.

4.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of right eye cataract surgery, to include a facial scar.

5.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of right eye cataract surgery, to include a right ankle fracture.





REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to December 1957.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the RO.

In July 2010, the Veteran requested a hearing with the Board at the RO.  He was scheduled for a hearing in June 2012; however, he requested that the hearing be postponed.  

In September 2012, the Veteran was informed that his new hearing was to be held in October 2012.  He did not report for the October 2012 hearing or provide a written motion showing good cause for his failure to report.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2012).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159. 

The Board finds that further attempts should be made to obtain any VA treatment records pertinent to the 38 U.S.C.A.§ 1151 claims on appeal.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered). 

In a June 2009 statement, the Veteran indicated that he was treated for his vision problems at a VA Medical Center.  There are no records associated with the claims file from the VA Medical Center.

While further attempts are being made to obtain other VA treatment records, the Board finds that the RO should also seek to obtain pertinent private medical treatment records, including any outstanding records from the University of Wisconsin Department of Ophthalmology and Visual Sciences.  See June 2009 statement.  

The RO also should contact the Veteran and afford him an opportunity to submit a release with the approximate dates of treatment at the University of Wisconsin Department of Ophthalmology and Visual Sciences.  He should also be advised that he may submit copies of any outstanding records himself.

VA's duty to assist also includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.

While a VA medical opinion was obtained in September 2009 pertaining to the Veteran's 38 U.S.C.A. § 1151 claims, the opinion is not adequate for adjudication purposes.  

The examiner provided an opinion as to whether the Veteran's current vision problems were caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA and whether the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; however, VA examiner did not opine as to the foreseeability of the Veteran's resultant loss of vision.  38 U.S.C.A. § 1151.

Additionally, the examiner did not provide an opinion as to whether any additional vision problems caused the Veteran to fall resulting in the claimed facial scar and right ankle fracture or whether the additional disability was reasonably foreseeable.  Id.

38 C.F.R. § 3.361(d) states that the proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  To establish that VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault proximately caused a veteran's additional disability, VA care must be shown to have caused the additional disability and there must be evidence that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's (or, in appropriate cases, the veteran's representative's) informed consent. 

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  

In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32. 

With respect to the claims of service connection, the Veteran asserts that his current bilateral hearing loss and tinnitus were caused by his exposure to jet engine noise during a special detail at Chanute Air Force Base after he completed basic training in 1954.  He reports being assigned to clean the jet mechanics' area where he was in close proximity to the noise from two jet engines running at full power without being issued hearing protection.  

Throughout the record, the Veteran reported that he was unable to hear for approximately two to three days after he was exposed to the noise from the jet engines.  He indicated that he presented to sick call and was told that nothing could be done to help him.  See January 2009 statement.  

During a March 2011 hearing held at the RO, the Veteran testified that he was exposed to jet engine noise for approximately three to four minutes during this detail in the jet mechanics' area.  He reported that his hearing returned three days after the exposure, but he had a loud ringing in his ears "pretty much like it [was] right now."

While the May 2009 VA examiner noted that military noise exposure was conceded, she opined that the Veteran's hearing loss and tinnitus were less likely than not (less than 50/50 probability) caused by or the result of military noise exposure because the Veteran had submitted his claim over 50 years after this reported event.  

However, during the March 2011 hearing, the Veteran also testified that he sought treatment for his hearing loss from a private physician in 1959 in either Kenosha, Wisconsin or Waukegan, Illinois.  He reported that the physician had died and that he was unable to obtain copies of any records referable to the treatment.  

The Veteran also indicated that he was issued hearing aids at another VA Medical Center in the early 1990's.  In April 2011, the RO sent a request for any records dated from January 1989 to December 2000.  In response, only a copy of a June 2000 audiogram was received.  There were no other records associated with the claims file.  

On remand, the RO should seek to obtain any other outstanding treatment records from VA, to specifically include any records of treatment in the early 1990's.  

Accordingly, the case is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should also take appropriate steps to contact the Veteran in order to obtain copies of all outstanding VA and/or non-VA treatment records referable to the claimed loss of vision, facial scar, and right ankle fracture, as well as the bilateral hearing loss and tinnitus.  This should include any from the Madison, Wisconsin VA Medical Center or the Fort Wayne, Indiana VA Medical Center, for the claimed hearing loss and tinnitus dated since 1989.  Additionally, the RO should seek to obtain copies of any treatment records from the University of Wisconsin's Department of Ophthalmology and Visual Sciences and any other non-VA health care provider related to the claimed loss of vision, facial scar and right ankle fracture.  

The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) in requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  After the development requested above has been completed, and any further development that the RO deems necessary for the Veteran's 38 U.S.C.A. § 1151 claim, the RO should schedule the Veteran for a VA examination to determine: 

(1) Whether the Veteran's claimed loss of vision was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA and whether the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination?

(2) Whether the Veteran's claimed vision loss, facial scarring, and/or right ankle fracture were event(s) not reasonably foreseeable?

The examiner should review the claims folder and note such review in the examination report or in an addendum. 

The examiner should be made aware that for the purposes of this examination, 38 C.F.R. § 3.361(b) states that to determine whether a veteran has such a disability due to VA medical care, VA should compare a veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the condition after such care or treatment was rendered.  

38 C.F.R. § 3.361(d) states that the proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  To establish that VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault proximately caused a veteran's additional disability, VA care must be shown to have caused the additional disability and there must be evidence that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's (or, in appropriate cases, the veteran's representative's) informed consent.

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32.

If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

3.  The RO then should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed bilateral hearing loss and tinnitus.  The examiner should review the claims folder and note such review in the examination report. 

The examiner should be made aware that for the purposes of this examination, noise exposure has been conceded to have occurred when the Veteran participated in a detail to a jet engine mechanic facility after basic training.  

Following a review of the Veteran's entire claims folder, including the May 2009 VA examination report, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's current hearing loss disability and tinnitus are due to the reported jet engine noise exposure during service or another event or incident of his active service.

If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

4.  After completing all indicated development, the RO should readjudicate the Veteran's claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



